—Appeal by the defendant from a judgment of the Supreme Court, Queens County (McCann, J.), rendered January 6, 1997, convicting him of murder in the second degree, criminal possession of a weapon *247in the second degree, criminal possession of a weapon in the third degree, and menacing in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
As a rebuttal witness, the People presented a psychiatrist who testified, inter alia, about a statement contained in a police report by an individual who alleged that the defendant had told him that he “clapped” the victim because the victim “disrespected” him. The defendant contends that this statement was hearsay and its admission deprived him of his right to a fair trial. However, “hearsay testimony given by [an] expert * * * for the limited purpose of informing the jury of the basis of the expert’s opinion and not for the truth of the matters related” is admissible (People v Campbell, 197 AD2d 930, 932-933). Therefore, the defendant’s contention lacks merit.
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions, including those in his supplemental pro se brief, are without merit (see, People v Benevento, 91 NY2d 708, 712; People v Baldi, 54 NY2d 137, 147). Santucci, J. P., Thompson, Sullivan and Smith, JJ., concur.